          Case 3:19-cv-00318-LPR Document 8 Filed 12/02/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

CHRISTOPHER MILLER                                                                     PLAINTIFF

V.                                Case No. 3:19-cv-00318-LPR

KEVIN MOLDER, Sheriff,
Poinsett County Detention Center;
STEVE ROEX, Chief Deputy/Jail Administrator,
Poinsett County Detention Center;
TRISH MARSHALL, Assistant Jail Administrator,
Poinsett County Detention Center;
and DOYLE RAMEY, Jail Supervisor,
Poinsett County Detention Center                                                   DEFENDANTS

                                              ORDER

       Christopher Miller (“Plaintiff”) filed a pro se Complaint pursuant to 42 U.S.C. § 1983 and

a Motion for Leave to Proceed In Forma Pauperis on November 6, 2019, while he was incarcerated

in the Poinsett County Detention Center. (Docs. 1 & 2). He later filed a notice of change of address

indicating that he had been released from custody and was residing at a private address. (Doc. 6).

       On October 19, 2020, the Court entered an Order directing Plaintiff, if he wished to

continue pursuing this lawsuit, to either pay the filing fee or file an updated free-world application

to proceed in forma pauperis. (Doc. 7). The Court warned Plaintiff that his failure to comply with

the Order would cause his case to be dismissed. (Id.). Plaintiff has not complied with or otherwise

responded to the October 19, 2020 Order, and the time for doing so has passed.

       Accordingly, Plaintiff’s case is DISMISSED without prejudice pursuant to Local Rule

5.5(c)(2) and Rule 41(b) of the Federal Rules of Civil Procedure. See Link v. Wabash R.R. Co.,

370 U.S. 626, 630-31 (1962) (district courts have power to dismiss sua sponte under Rule 41(b)).

Plaintiff’s Motion for Leave to Proceed In Forma Pauperis (Doc. 1) is DENIED as moot.
          Case 3:19-cv-00318-LPR Document 8 Filed 12/02/20 Page 2 of 2




       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal

from the Order and Judgment dismissing this action would not be taken in good faith.

       IT IS SO ORDERED this 2nd day of December, 2020.



                                                   ________________________________
                                                   LEE P. RUDOFSKY
                                                   UNITED STATES DISTRICT JUDGE
